DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 9, 10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20160362959 A1) in light of Gremillion (US 20040112592 A1), hereinafter Grem.
With respect to claim 1, Zhou discloses a running tool (200) coupled to a running string (205), suspended in a well casing (125), and rotatable about an axis of the running string (any tool is capable of rotation via twisting about the longitudinal axis or rotation from the surface), the running tool comprising: a centralizer (230) coupled to the running string, the centralizer having a collapsed (fig. 2A) 
However, Zhou fails to disclose that the centralizer expands solely due to removal from the tubular. 
Nevertheless, Grem discloses an expandable centralizer (combination 20, 24, 26, fig. 9) which expands automatically upon moving from a smaller diameter to a larger diameter (shown in fig. 5B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the centralizer of Grem instead of 230 in the invention of Zhou since this is the simple substitution of one prior art device for another with predictable results and a reasonable expectation for success and in order to avoid damage to the centralizer in the case of rotation as taught by Grem (pgphs. 3, 36).
With respect to claim 5, Zhou discloses a second centralizer (240) coupled to the running string.
With respect to claim 6, Zhou discloses wherein the centralizer in the expanded state functions to keep the running tool in the center of the well casing and to stabilize the running tool protecting the running tool during operation (this is the function of centralizers).
With respect to claim 9, Zhou discloses wherein the tubular includes a liner hanger and a first section (245) having a first diameter and at least one other section (225) with each section having a different diameter (shown in fig. 2E).
The limitations of claims 10, 15, and 16 are substantially similar to those of claims 1 and 6, discussed supra.
With respect to claim 14, the centralizers of Grem are rotatable about the axis of the string (pgph. 36).
Claims 2, 3, 4, 7, 8, and  11-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Grem as applied to claims 1 and 10 above, and further in view of Telfer (US 6408945 B1).
With respect to claims 2 and 11, Zhou and Grem fail to disclose a cleaning device for cleaning walls of the well casing. 
Nevertheless, Telfer discloses a scraper 500 in conjunction with a liner hanger running tool (cleaning device 500, col. 11 ll. 52 – col. 12 l. 8, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a casing scraper in Zhou above the hanger of Zhou in order to avoid a second trip to clean inside of the casing as taught by Telfer (col. 11 ll. 52 – col. 12 l. 8, abstract).
With respect to claims 3 and 12, Telfer discloses a scraper (500).
With respect to claims 4, 7, 8, and 13, Telfer discloses the scraper 500 and also discloses a high flow rate circulation valve (12, sleeve 7) which would have also been obvious to include in Zhou in order to wash excess cement away to avoid the extra trip to clean the casing as taught by Telfer (abstract).
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in light of Telfer (US 6408945 B1).
With respect to claim 17, Zhou discloses a running tool (200) coupled to a running string (205), suspended in a well casing (125), and rotatable about an axis of the running string (discussed supra), the running tool comprising: a running tool protector (230 or 240) coupled to the running string, wherein the running tool protector functions as a stabilizer protecting the running tool during operation (this is the function of centralizers/stabilizers).
However, Zhou fails to disclose a cleaning device for cleaning walls of the well casing.
Nevertheless, Telfer discloses a scraper 500 in conjunction with a liner hanger running tool (cleaning device 500, col. 11 ll. 52 – col. 12 l. 8, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a casing scraper in Zhou above the hanger of Zhou in order to avoid a second trip to clean inside of the casing as taught by Telfer (col. 11 ll. 52 – col. 12 l. 8, abstract). Telfer also explicitly discloses rotation of the running string 501 (col. 11 ll. 52 – col. 12) which would also be an obvious modification to Zhou if Applicant disagrees that the apparatus of Zhou is rotatable.
With respect to claim 18, Telfer discloses wherein the cleaning device comprises at least one of a scraper (505, 515).
With respect to claim 18, Telfer discloses the scraper 500 and also discloses a high flow rate circulation valve (12, sleeve 7) which would have also been obvious to include in Zhou in order to wash excess cement away to avoid the extra trip to clean the casing as taught by Telfer (abstract).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Telfer as applied to claim 17 above, and further in view of Grem.
With respect to claim 20, Zhou fails to disclose that the centralizer comprises bowstrings and is rotatable as claimed.
Nevertheless, Grem discloses an expandable centralizer (combination 20, 24, 26, fig. 9) which expands automatically upon moving from a smaller diameter to a larger diameter (shown in fig. 5B) and comprises bowstrings 20 which are rotatable about the string (pgph. 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the centralizer of Grem instead of 230 in the invention of Zhou since this is the simple substitution of one prior art device for another with predictable results and a reasonable expectation for success and in order to avoid damage to the centralizer in the case of rotation as taught by Grem (pgphs. 3, 36).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100243277 A1 discloses a liner hanger running tool with a valve and centralizers (505i). US 20040261998 A1 discloses a centralizer 27 inside a liner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        01/13/2021